Citation Nr: 1118544	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  06-16 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1970 to July 1972 and from August 1976 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2004 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri denied the petition to reopen a claim for service connection for a left hip disorder.

The case was remanded by the Board in June 2009 to afford the Veteran additional notice regarding his petition to reopen.  A review of the record indicates that the Board's directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board observes that the issue of service connection for posttraumatic stress disorder was also remanded by the Board in June 2009.  Following the Board's remand, the Appeals Management Center (AMC) subsequently awarded service connection in November 2010.  Accordingly, that issue is no longer before the Board.


FINDINGS OF FACT

1.  By an unappealed July 1981 decision rating action, the Board denied service connection for a left hip disorder.  

2.  Evidence received after the July 1981 denial of service connection for a left hip disorder does not relate to an unestablished fact necessary to substantiate the issue of entitlement to service connection for a left hip disorder and does not raise a reasonable possibility of substantiating that underlying issue.  



CONCLUSIONS OF LAW

1.  The Board's July 1981 denial of service connection for a left hip disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1100 (2010).  

2.  Evidence received since the final July 1981 decision is not new and material, and the claim for service connection for a left hip disorder is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure[] the error in the timing of notice").  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Here, a pre-decisional letter dated in June 2003 complied with VA's duty to notify the Veteran with regards to the issue on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A second March 2006 letter in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the initial June 2003 correspondence did not inform the Veteran of the basis of the prior final denial of his claim for service connection for a left hip disorder in July 1981, a letter dated in July 2009 did.  That letter notified the Veteran that his claim was denied because his condition was not related to service and informed him that evidence submitted must relate to that fact.  Although the letter mistakenly the last final decision as an April 1981 rating decision, since the letter informed the Veteran of why his claim was denied and what evidence is needed to be considered new and material, the Board finds that the Veteran was not prejudiced by the incorrect date.  Accordingly, the Board concludes that VA has met its duty to notify the Veteran in this appeal.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and Social Security Administration (SSA) records.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

The Board recognizes that the Veteran has not been afforded a VA examination in connection with his petition to reopen; the Board observes that an examination is not necessary if no new and material evidence has been received (as is the case in the instant appeal).  38 C.F.R. § 3.159(c)(4)(iii).  

Accordingly, the Board finds that VA's duty to assist with respect to the issue on appeal has been met.  

II.  Analysis

The Veteran was initially denied service connection for a left hip disorder in July 1981 because the evidence did not show that any diagnosed left hip disorder was related to his service.  In other words, evidence of record did not reflect an association between a left hip disorder and the Veteran's active duty.  After receiving notice of the July 1981 decision, the Veteran did not appeal that denial.  Later, in August 2002, however, he applied to have his claim reopened.

A decision of the Board is a final decision, effective as of the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Relevant evidence of record at the time of the July 1981 decision consisted of the Veteran's service treatment records, a VA treatment record showing hip surgery in December 1979, and testimony from the Veteran and his wife at a November 1980 hearing.  His service treatment records did not show any left hip complaints; his discharge examinations in June 1972 from his first period of service and in March 1977 from his second period of service both showed clinically normal lower extremities.  According to the December 1979 VA record, the Veteran underwent a total left hip replacement.  At that time, the Veteran reported that he had had pain for approximately three years.  The diagnosis was advanced avascular necrosis.  The Veteran testified that he had knee problems in service and also that he experienced a burning sensation in his left hip in service for which he went to sick call.  He also testified that since separation from service, he occasionally had hip problems and that he had not injured his hip.  His wife testified that she became aware of the Veteran's hip problem during the surgery.  

Accordingly, at the time of the denial of the claim for service connection for a left hip disorder in July 1981, the claims folder contained no competent evidence of a nexus between his diagnosed avascular necrosis and his military service.  Thus, the Board, in July 1981, denied the claim of service connection for a left hip disorder.  The Veteran did not appeal the Board's decision, and the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1100 (2010).  

The relevant evidence received since the July 1981 denial consists of VA treatment records dated through October 2010, private treatment records dated through 2003, SSA records, and the Veteran's contentions.  His treatment records continue to show left hip problems; the Veteran subsequently underwent other total left hip replacements following the initial replacement in December 1979.  A private treatment record dated in October 1980 shows that the Veteran's alcohol abuse might have contributed to the original process of aseptic necrosis.  A private evaluation in November 1980 indicates that the etiology of the aseptic necrosis of the left femoral head was undetermined.  A statement from the Veteran in May 1983 shows that he was told by his physician in 1979 that necrosis of the hip did not just happen overnight, and that it would have taken at least three years to set in, which would have placed the onset during the Veteran's service.  A private examination in April 1997 reveals that the Veteran reported that his problems began in 1978 when he sustained a left hip fracture when he was running to a bunker.  No opinion relating the Veteran's necrosis to his service was provided.  A private evaluation in June 2002 shows that the Veteran reported that his hip pain began in 1972.  None of the records showing treatment for the Veteran's hip indicate that his necrosis was related to his military service, even those records where the Veteran reported that his hip problems began in service.  Furthermore, his private records show a history of alcohol abuse, which was opined to have contributed to the necrosis as noted above.

Thus, this newly received evidence does not relate to unestablished facts necessary to reopen the previously denied claim of service connection for a left hip disorder because it does not show that the Veteran has a left hip disorder incurred in service.  In reaching this determination, the Board is cognizant of the recent holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Id.  See also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

Here, at the time of the July 1981 Board decision, the Veteran did report having pain since service.  Thus, his contentions regarding a continuity of symptomatology are cumulative of statements previously made and considered in the Board's July 1981 denial.  As noted above, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).  Therefore, the Veteran's contentions regarding a continuity of symptomatology are not new and material.  Accordingly, and based on this evidentiary posture, the Board must deny the Veteran's application to reopen this previously denied issue. 


ORDER

New and material evidence not having been received sufficient to reopen the previously denied claim of service connection for a left hip disorder, the application to reopen this issue is denied.



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


